Citation Nr: 1026746	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and dysthymia.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This matter was previously remanded by the Board in April 2008 
for further development.  For the reasons expressed below, the 
Board finds that further remand is necessary in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States 
Court of Appeals for Veterans Claims (Court) held that it had 
jurisdiction to remand to the Board any matters that were 
reasonably raised below that the Board should have but failed to 
decide.  In that case, the Court indicated that a claim for 
benefits based on PTSD also encompasses benefits based on anxiety 
disorder and/or a schizoid disorder because the evidence 
developed during the processing of that claim indicated that the 
symptoms for which that Veteran was seeking VA benefits may have 
been caused by an anxiety and (or) schizoid disorder.

In this case, the Veteran's December 2009 VA examination, which 
was performed following the Board's prior April 2008 remand, 
ruled out a diagnosis of PTSD but provided separate diagnoses of 
depressive disorder and dysthymia.  Although the examiner's 
report provides a discussion of the bases for the provided 
diagnosis under the Diagnostic Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), the examiner fails to 
address in his discussion the private opinion from Dr. J.C.L. 
that provides a diagnose of PTSD.  The Board further notes that 
the VA examination report also does not provide an opinion as to 
whether either the diagnosed depressive disorder or dysthymia 
is/are related to the Veteran's active duty service.

In support of the diagnoses of depression and dysthymia, the VA 
examiner must adequately explain the findings and conclusions 
rendered in the report, including a discussion of the differing 
private diagnoses of PTSD, and articulate the reasons why he does 
not agree with the private opinions rendered.  Additionally, 
based upon the Court's holding in Clemons, the Board is compelled 
to also consider whether the Veteran presently has a disability 
attributable to his diagnosed depressive disorder and dysthymia.  
As such, an addendum report should be obtained from the VA 
examiner which expresses his opinion as to the etiology of the 
Veteran's depressive disorder and dysthymia.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, from the same VA 
examiner who performed the VA psychiatric 
examination in December 2009, an addendum 
opinion as to whether it is at least as 
likely as not that the Veteran's diagnosed 
depressive disorder and/or dysthymia is/are 
etiologically related to the in-service 
motor vehicle accident reported by the 
Veteran at his prior examination, or, is 
related to any other in-service injury or 
illness.  The Veteran's claims file must be 
made available to the examiner, and the 
examiner must review the entire claims file 
in preparation of the requested addendum 
opinion.

In providing the requested etiology 
opinion, the examiner must provide a 
complete and thorough rationale for the 
opinions, with references to all 
relevant military treatment records, 
post-service private treatment records 
(particularly the January 2005 report 
from Dr. J.C.L. and the treatment 
records from Dr. E.C.H. for treatment 
provided through April 2009), the 
Veteran's lay statements made at the 
examination and contained in the claims 
file, and any applicable criteria or 
provisions of the DSM-IV, as "[i]t is 
the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the 
mere fact that the claims file was 
reviewed, that contributes probative value 
to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

All opinions and conclusions must be 
expressed in a typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, depression, and dysthymia, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

